ORDER
The Office of Disciplinary Counsel asks this Court to place respondent on interim suspension pursuant to Rule 17 of the Rules for Lawyer Disciplinary Enforcement (RLDE) con*119tained in Rule 413 of the South Carolina Appellate Court Rules (SCACR).
IT IS ORDERED that respondent’s license to practice law in this state is suspended until further order of this Court.
IT IS FURTHER ORDERED that respondent is hereby enjoined from taking any action regarding any trust, escrow, operating, and any other law office account(s) respondent may maintain at any bank or other financial institution, including, but not limited to, making any withdrawal or transfer, or writing any check or other instrument on the account(s).
/s/Jean H. Toal, C.J.
FOR THE COURT